            Case 1:19-cv-11992-PBS Document 12 Filed 12/17/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


BAILEY & GLASSER LLP, DEREK G.
HOWARD LAW FIRM, INC.,

                     Plaintiffs,                   Civil Action No. 1:19-cv-11992-PBS

       v.

MCTIGUE LAW LLP, J. BRIAN MCTIGUE,

                     Defendants.




                                        Joint Notice


       Plaintiffs Bailey & Glasser LLP and Derek G. Howard Law Firm, Inc. and

Defendants McTigue Law LLP and J. Brian McTigue hereby jointly inform the Court

that they have reached a settlement in principle of the above Action and executed a

confidential term sheet. The Parties request a stay of this action, including the December

19, 2019 scheduling conference, for 21 days, until January 7, 2020, to finalize the

settlement and file a joint stipulation of dismissal.

Dated: December 17, 2019
        Case 1:19-cv-11992-PBS Document 12 Filed 12/17/19 Page 2 of 3



                                   Respectfully submitted,


Defendant,                         Plaintiffs,
By its attorneys:                  By their attorneys:


/s/ J. Brian McTigue               /s/ John Roddy
J. Brian McTigue                   John Roddy, BBO # 424240
bmctigue@mctiguelaw.com            jroddy@baileyglasser.com
MCTIGUE LAW LLP                    Elizabeth Ryan, BBO # 549632
4530 Wisconsin Avenue, NW          eryan@baileyglasser.com
Suite 300                          BAILEY & GLASSER LLP
Washington D.C. 20016              99 High Street, Suite 304
Telephone: (202) 364-6900          Boston, MA 02110
Facsimile: (202) 364-9960          Telephone: (617) 439-6730
                                   Facsimile: (617) 951-3954

                                   Brian A. Glasser (to be admitted pro hac vice)
                                   bglasser@baileyglasser.com
                                   Gregory Y. Porter (to be admitted pro hac vice)
                                   gporter@baileyglasser.com
                                   BAILEY & GLASSER LLP
                                   1055 Thomas Jefferson Street, NW, Suite 540
                                   Washington, DC 20007
                                   Telephone: (202) 463-2101
                                   Facsimile: (202) 463-2103

                                   Derek G. Howard (to be admitted pro hac vice)
                                   derek@derekhowardlaw.com
                                   DEREK G. HOWARD LAW FIRM, INC.
                                   42 Miller Avenue
                                   Mill Valley, California 94941
                                   Telephone: (415) 432-7192
                                   Facsimile: (415) 524-2419
         Case 1:19-cv-11992-PBS Document 12 Filed 12/17/19 Page 3 of 3



                                  Certificate Of Service

       I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic File
(NEF) on December 17, 2019.
                                                  /s/ John Roddy
                                                  John Roddy
